Duckworth, Chief Justice.
Since the evidence shows that the petitioner, who is seeking the writ of mandamus to require the city officials of the City of Dublin to issue him a building permit, has not executed an agreement required by ordinance of the city as a prerequisite to the issuance of such permit, a judgment denying the relief sought is demanded, and it was error to grant the writ. Compare City of Pearson v. Glidden Co., 205 Ga. 738 (55 S. E. 2d 125); Hadden v. Pierce, 212 Ga. 45 (90 S. E. 2d 405).

Judgment reversed.


All the Justices concur.